On Petition to Transfer from the Indiana Court of Appeals, No. 49A05-1409-PO-445
R.E. appealed the trial court’s issuance of a protective order against her in favor of M.S; The Court of Appeals affirmed in a memorandum decision. Among other things, R.E.- requested that the Court of Appeals redact her full name from its decision, and identify her by initials only. The Court of Appeals denied her requests. R.E. seeks transfer, which we now grant for the purpose of substituting R.E.’s name with her initials in our opinion. In all other respects we summarily affirm the Court of Appeals’ decision. See Ind. Appellate Rule 58(A)(2).
All Justices concur.